Citation Nr: 1426671	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a compensable disability evaluation for the Veteran's sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1987 to September 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Wilmington, Delaware, Regional Office (RO) which denied an increased disability evaluation for the Veteran's sensorineural hearing loss.  In April 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In February 2014, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for major depression.  In March 2014, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for acne.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

A January 2014 treatment record from J. Delgado, M.D. states that the Veteran was being followed for his hearing loss "at the VA."  VA clinical documentation dated after October 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Lay statements from the Veteran's co-workers dated in March 2011 convey that the Veteran's hearing loss significantly interfered with his vocational activities.  Clinical documentation from Adventist Behavioral Health dated in February 2014 notes that the Veteran reported that his hearing loss disability had a profound impact upon his daily activities and changed him from an "extrovert to [an] introvert."  The Veteran was last afforded a VA audiological examination in September 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board notes that the Veteran testified at the April 2010 Board hearing that he was working and the record does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his sensorineural hearing loss after October 2010 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that associated with treatment provided after October 2010.  

3.  Schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his sensorineural hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

